Citation Nr: 1713182	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  06-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction over the appeal has since been transferred to the RO in Winston-Salem, North Carolina.

This matter was previously before the Board in September 2008, August 2010, and September 2011, wherein the previously denied claim was reopened and remanded for additional development.  A September 2012 Board decision denied service connection for a lumbar spine disability on the merits.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the September 2012 decision back to the Board.

The case was thereafter remanded by the Board in December 2013 for further development in accordance with the JMR, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2015, the Veteran appointed North Carolina Division of Veterans Affairs (NCDVA) as his representative, thereby revoking his prior power of attorney.  See 38 C.F.R. § 14.631(f)(1).  NCDVA has not yet been offered the opportunity to submit evidence and argument in support of the Veteran's claim, and must be provided the opportunity to do so on remand.  See 38 C.F.R. § 20.600.


Accordingly, the case is REMANDED for the following action:

Contact the Veteran's current representative, North Carolina Division of Veterans Affairs, and request completion of a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, clearly document the same in the claims file.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




